Citation Nr: 1829174	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  13-18 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for status post right medial meniscus tear prior to May 1, 2013, and from July 1, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board determines that additional development is necessary in order to fairly adjudicate the claim on appeal.  The record reflects that the Veteran was last examined for his right knee disability in March 2010.  However, review of the record suggests that the March 2010 examination does not accurately reflect the Veteran's disability picture at that time.  

In particular, the March 2010 VA examiner did not note any meniscus conditions or reports of instability.  However, a February 2008 medical record from 96th Medical Group indicates that a 2007 MRI showed complete ACL tear.  The report also indicates that the Veteran reported occasional instability.  The Veteran also stated at his August 2016 hearing that at the time of the March 2010 VA examination, he had been referred for surgery for a torn ACL and meniscus for the right knee.  He noted that he had not had the surgery at the time because he was apprehensive.  He also indicated at the hearing that the March 2010 examiner did not ask him about his medical history and that he did not inform her because he assumed that she had his record.  
In 2013, the Veteran underwent surgery for his right knee.  The May 2013 surgery note supports the Veteran's statements that his knee condition was different than indicated by the March 2010 VA examiner.  The surgery note states that the knee injury is an old injury from a motorcycle accident back in 2003 and that the Veteran had been dealing with the ACL deficient knee since that time.  The Board notes that the Veteran is service connected for his right knee condition per this in-service motorcycle accident.  See January 2005 Rating Decision.  As the March 2010 VA examiner did not consider the Veteran's overall disability picture at that time, the Board requests that on remand the examiner review the record and assess the Veteran's right knee disability during the appeal period prior to and since the May 2013 right knee surgery.  

Additionally, the record also suggests that the Veteran's right knee condition has worsened.  The Veteran also indicated at the August 2016 hearing that his right knee condition has worsened.  As such, the Board determines that a new VA examination is also necessary to assess the current severity and manifestations of the Veteran's right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  The Board notes that the Veteran reported flare-ups of the right knee during his August 2016 hearing.  The March 2010 VA examiner acknowledged these reports but indicated that loss of function due to flare-ups could not be determined without resorting to mere speculation.  

In regard to flare-ups of the musculoskeletal system, the Court has recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

Per the Court's decision in Sharp v. Shulkin, the explanation provided by the March 2010 VA examiner is not adequate.  As such, in the VA examination conducted per this remand, if the examiner determines that functional loss during flare-ups cannot be described without resorting to mere speculation, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected right knee disability.  

The claims file must be made available to the examiner in conjunction with the examination.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) Importantly, in regard to additional functional loss due to flare-ups, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

In addition to the current severity and manifestations of the Veteran's right knee disability, the examiner is asked to review the record and elicit statements from the Veteran to provide an assessment of his disability picture for the right knee prior to and following the May 2013 right knee surgery.  The Board understands that all rating criteria cannot be assessed regarding the Veteran's past disability picture, particularly those criteria that require measurement and physical examination.  However, to the extent possible, for symptoms that do not require measurement, testing, and physical examination, please provide an assessment.  In this regard, the Board specifically notes that the record suggests, per the 2007 MRI and subsequent 2013 right knee surgery, that the Veteran had an ACL and meniscus condition as well as instability of the right knee at the time of the March 2010 VA examination.  

2.  After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




